Citation Nr: 1441011	
Decision Date: 09/15/14    Archive Date: 09/22/14

DOCKET NO.  12-04 302	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUE

Whether the Veteran is competent to manage the disbursement of Department of Veterans Affairs benefits.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Honan, Associate Counsel

INTRODUCTION

The Veteran had active service from February 1972 to January 1976.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho, which determined that the Veteran was not competent to manage the disbursement of VA benefits.  

In July 2014, the Veteran appeared at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

At the Veteran's July 2014 Board hearing, he testified that his VA psychiatrist, Dr. H., made a notation in his medical records stating that the Veteran did not require a fiduciary and was competent to handle VA funds.  The Veteran reported that all of his treatment was through the Boise VA Medical Center. 

The VA psychiatrist's statement regarding the Veteran's competency, as described by the Veteran during his Board hearing, is not currently associated with the claims file.  The most recent VA treatment note of record is dated April 18, 2013.  The most recent VA examination  that addressed the Veteran's competency was conducted in July 2013.  At the Veteran's July 2014 hearing, he disagreed with the factual basis that the medical opinion was premised on, and, in any event, reported that his situation had changed since that time.   

The evidence currently of record is too outdated to fairly adjudicate the appeal at this time.  The Veteran's outstanding VA treatment records dated since April 2013 must be associated with the Veteran's file, and in particular it is critical to obtain the referenced statement as to competency from the Veteran's VA psychiatrist. 

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's outstanding VA treatment records from the Boise VA Medical Center dated since April 18, 2013, to include, but not limited to, all VA treatment records from Dr. H.

2.  Then, after completing any other development deemed necessary, readjudicate the appeal.  If the benefit remains denied, furnish the Veteran and his representative a supplemental statement of the case and return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2013).

